Citation Nr: 0702101	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  04-29 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement for an increased rating for tinea pedis, 
currently rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from February 1990 through 
February 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.


FINDING OF FACT

The veteran's tinea pedis does not cover 20 to 40 percent of 
his entire body, or 20 to 40 percent of the exposed areas 
affected, and there is no evidence to show that the veteran 
needed systemic therapy at any time in the last year.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for tinea 
pedis are not met.  38 U.S.C.A. § 1155 (West 2005); 38 C.F.R. 
§§ 4.1, 4.2, 4.118, 
Diagnostic Codes 7806, 7813 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which sets forth 
separate rating codes for various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Generally, a disability must be 
considered in the context of the whole recorded history.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. §§ 
4.1, 4.2; Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran filed a claim in May 2003 for an increased rating 
for his service connected tinea pedis.  He is currently rated 
as 10 percent disabled under 38 C.F.R. § 4.118, Diagnostic 
Code (DC) 7813.  The present appeal was filed in the time 
since the August 2002 change in the schedule of ratings for 
the skin.  As such, this appeal is considered under the new 
rating criteria.  DC 7813 states that dermatophytosis, such 
as tinea pedis, should be rated as disfigurement of the head, 
face, or neck (DC 7800), scars (DC's 7801, 7802, 7803, 7804, 
or 7805), or dermatitis (DC 7806), depending on the 
predominant disability.  The January 2006 VA examination 
report shows that the veteran had a rash on his feet and 
post-inflammatory areas on his hands, elbows and knees.  
There is no indication of a rash around his face, or any 
scarring.  As such, his disability will be evaluated under DC 
7806, dermatitis.

The veteran is presently rated as 10 percent disabled.  For 
an increase to 30 percent under DC 7806, the medical evidence 
must show that the dermatitis covers 20 to 40 percent of the 
veteran's entire body, or 20 to 40 percent of the exposed 
areas affected, or that systemic therapy such as 
corticosteroids or other immunosuppressive drugs was required 
for a total duration of six weeks or more, but not 
constantly, during the past twelve-month period.  

The veteran was afforded a VA examination in June 2003, at 
which time he had small vesicles on his hands and he reported 
that his hands itched.  The examiner noted dry, scaly, 
erythematous patches on his feet and eruption of the skin 
exhibiting maseration between his right fourth and fifth toe.  
The examiner diagnosed "dermatomycosis or tinea pedis," but 
did not describe the portion of the body covered by the 
condition, so another examination was afforded to the veteran 
in January 2006.  At this most recent physical examination, 
the veteran had "no obvious dermatitis," but some dry skin 
and slight scaling "that would be persistent with tinea 
pedis."  This covered 1% of an exposed area and less than 1% 
of the entire body.  The examiner also noted dark 
hyperpigmented possibly post-inflammatory areas on the hands, 
elbows and knees.  No rash was seen on these areas.  The 
examiner diagnosed tinea pedis and no skin rash on the arms, 
legs and elbows.  

Because the medical evidence of record does not show that the 
veteran's tinea pedis covers 20 to 40 percent of his entire 
body or 20 to 40 percent of the exposed areas affected, and 
because there is no evidence to show that the veteran needed 
systemic therapy at any time during the course of this 
appeal, a rating in excess of 10 percent is not warranted.





Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his claim for entitlement to an increased 
rating for tinea pedis.  Sufficient evidence is available to 
reach a decision and the veteran is not prejudiced by 
appellate review at this time.

VA sent the veteran a letter in May 2003 informing him of the 
evidence necessary to establish entitlement to an increased 
rating.  The veteran was notified of what was necessary to 
establish his claim, what evidence he was expected to 
provide, and what VA would obtain on his behalf.  The letter 
also informed the veteran that it was his responsibility to 
support his claim with the appropriate evidence and gave 
instruction as to how he could send relevant records to VA 
himself.  Thus, this letter satisfied the requirements of 
38 C.F.R. § 3.159(b)(1) (2006).  While the veteran was not 
informed of the type of evidence necessary to establish an 
effective date or a disability rating, as is required under 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), these issues 
are moot considering the disposition of this issue on the 
merits.  

VA also has a duty to assist the veteran in substantiating 
his claims under  
38 C.F.R. § 3.159(c), (d) (2006).  Here, the veteran's 
statements, his service medical records, and VA treatment 
records have been associated with the claims folder.  The 
veteran was afforded two VA examinations and both examination 
reports are in the claims folder.

VA has done everything reasonably possible to assist the 
veteran.  A remand for further development of these claims 
would serve no useful purpose.  VA has satisfied its duties 
to notify and assist the veteran and further development is 
not warranted.  







ORDER

Entitlement for an increased rating for tinea pedis, 
currently rated as 10 percent disabling, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


